Citation Nr: 0409783	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for compression fracture of T9-
T10 (claimed as back, neck, and left hip pain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from September 19 to November 9, 
2000.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO denied the 
claim of entitlement to service connection for compression 
fracture of T9-T10 (claimed as back, neck, and left hip pain).  
The appellant disagreed and this appeal ensued.  

In his October 2002 substantive appeal, the appellant asked to 
testify at a hearing before a Travel Board at the RO.  In a 
November 2002 letter, the appellant withdrew his hearing request.  
His representative, in a December 2002, informed VA the appellant 
wanted his claim considered without the benefit of a hearing.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant claims entitlement to service connection for 
compression fracture of the thoracic spine, either as directly 
caused by an in-service injury or as a pre-existing injury 
aggravated by service activity.  Service connection means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  A veteran is considered to 
have been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. § 
3.304(b) (2003).  A pre-existing injury or disease will be 
considered to have been aggravated by service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2003).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an increase 
in severity during service.  38 C.F.R. § 3.306(b) (2003).  

A private medical record dated in July 1998 indicated the 
appellant received multiple contusions and abrasions secondary to 
a motor vehicle accident, especially about his neck and back.  His 
presenting complaints were of pain in his back and neck.  X-rays 
were negative for bony abnormality.  

The service medical records begin with a July 7, 2000, pre-
screening form, prepared at a Military Entrance Processing Station 
(MEPS), on which the appellant recorded "no" to ever having back 
trouble or broken bones.  An enlistment examination dated August 
11, 2000, revealed no complaints regarding the back and a normal 
clinical evaluation of the spine.  On a form dated September 21, 
2000, the appellant noted he was in good health.  

A service clinical record dated October 2, 2000, prepared at 
Martin Army Community Hospital, showed the results of an x-ray 
study.  The thoracic spine had a mild wedge compression deformity 
about T9 and T10 and a mild "S"-shaped curve, with no acute 
fracture or dislocation.  A service clinical record on October 10, 
2000, also prepared at the Martin Army Community Hospital, 
indicated the appellant complained of mid and low back pain with 
radiation down his legs, resulting in an inability to road march, 
lift, run, and engage in physical training.  It was noted as 
history that he was involved in a motor vehicle accident one and a 
half years earlier, a fact not disclosed at the MEPS, where he 
received medical evaluation in preparation for entry into service.  
The diagnosis was compression fracture of T9 and T10 and low back 
pain with radiculopathy.  

An October 11, 2000, prepared at Martin Army Community Hospital, 
revealed the same diagnosis.  An Entrance Physical Standards Board 
concluded that the appellant did not meet medical fitness 
standards for enlistment and that his disorder existed prior to 
service and was not aggravated in service.  As he did not meet 
retention standard, the board recommended he be separated from 
service.  

The current evidence shows that the appellant has compression 
fracture of T9 and T10, thereby satisfying the initial element of 
a service-connection claim either on a direct or secondary basis.  
The record does not include a medical opinion, with explanatory 
comments, as to whether the findings in service were caused by an 
in-service injury or were manifestations of a pre-service injury.  
If they were manifestations of a pre-service injury, the record 
does not contain medical evidence discussing whether the disorder 
increased in severity during service.  

The case is REMANDED for the following development:

1.  Review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, is completed.  
In particular, ensure that the notification requirements and 
development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  

2.  Schedule the appellant for a VA orthopedic examination to 
determine the nature and likely etiology of the claimed 
compression fracture of the thoracic spine.  Send the claims 
folder to the physician for review; any report written by a 
physician should specifically state that such a review was 
conducted.  Ask the physician to opine - based on review of the 
evidence of record and using her or his professional expertise - 
whether the compression fracture of the thoracic spine is more 
likely than not (i.e., probability greater than 50 percent), at 
least as likely as not (i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 50 percent) related 
to an injury or disease in service, or to injury or disease pre-
existing service.  A complete rationale should be given for all 
opinions and conclusions expressed.  

3.  After the development requested above has been completed to 
the extent possible, the RO should again review the record and 
adjudicate the claim de novo.  If any benefit sought on appeal 
remains denied, the appellant should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  However, 
the appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





